Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and remarks filed 7/22/2022 have been received and reviewed. Claims 1, 3, 5, 6, 10, 19, 33, 35, 38, 39, 44, 45, 53 and 72 are now pending in this application.
Claim Rejections - 35 USC § 112
Claims 1, 3, 5, 6, 10, 19, 35, 38, 39, 44, 45, 53 and 72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
i) In claim 1, the first entry in the line before last in the first page of the claim, is incomplete. Appropriate correction is required.
ii) The term “comprise” in the phrase “wherein optional substituents comprise monovalent and divalent substituents” renders this open-ended. A definite term or phrase, such as, “is selected from” is suggested. 
Claim 72 has 32 independent compounds (approximately 1350 species). This number of compounds cannot be considered a reasonable number according to rule 1.141(a). In re Fressola, 22 USPQ 2nd 1828, indicates that the Examiner may reject for Applicants failure to follow a Rule.
§ 1.141  Different inventions in one national application.
(a)     Two or more independent and distinct inventions may not be claimed in one
national application, ex­cept that more than one species of an invention, not to
exceed a reasonable number, may be specifically claimed in different claims in
one national application, provided the application also includes an allowable claim
gen­eric to all the claimed species and all the claims to species in excess of one are
written in dependent form (§ 1.75) or otherwise include all the limitations of the
generic claim.

Applicants either need to make this claim depend from claim 1, if all of the compounds of claim 72 are compounds of claim 1, or rewrite the claim as a series of independent claims wherein each claim has no more than a reasonable number of compounds per claim because each independent species has to be searched separately. In addition, the claimed compounds may lack unity of invention. 

Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 38, 39, 44, 45 and 53 are again rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention.
The basis of this rejection is the same as given in the previous office action and is incorporated herein fully by reference. Applicants arguments have been fully considered but not found persuasive. 
Regarding claims 38 and 39, Applicants have not been able to say which patient needs their histone acetyltransferase activity inhibited. One skilled in the art cannot say which patient needs their histone acetyltransferase activity inhibited. The situation is similar to claim 44 where the specification does not teach which patient needs to have their acetyltransferase activity of KAT-7 selectively inhibited as compared to at least one of KAT-5, KAT-6A and KAT-8.
The skilled artisan should know who needs these inhibitions.
Regarding claims 45 and 53, this rejection also remains because the treatment of cancer or tumor generally cannot possibly be considered enabled as explained in the previous office action.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCK KIFLE whose telephone number is (571)272-0668. The examiner can normally be reached 8 AM - 6 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



August 10, 2022
/BRUCK KIFLE/Primary Examiner, Art Unit 1624